Citation Nr: 1757335	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-59 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome.

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from September 2004 to October 2013. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 and an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Newark, New Jersey, respectively. Jurisdiction is with the RO in Newark, New Jersey.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017. A transcript of that hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. At his August 2017 Board hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to service connection for chronic fatigue syndrome. 

2. The Veteran's diagnosed sleep apnea is etiologically related to his active service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for chronic fatigue syndrome have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).  

2. The Veteran's sleep apnea was incurred in service. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2017). 

The Veteran indicated his desire to withdraw his appeal regarding the issue of entitlement to service connection for chronic fatigue syndrome at his August 2017 Board hearing. See Board Hearing Transcript (T.) at 2. The Board finds that the statements of the Veteran and his representative indicating the Veteran's intention to withdraw the appeal, once transcribed as part of the record of his hearing, satisfy the requirements for the withdrawal of a substantive appeal. See Tomlin v. Brown, 5 Vet. App. 355 (1993). The Veteran has withdrawn his appeal regarding his claim for entitlement to service connection for chronic fatigue syndrome, and hence there remains no allegation of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and the issue is dismissed.  

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d) (2017). 

Finally, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In-service treatment records do not note treatment for sleep apnea specifically. However, the Board notes that the Veteran complained of frequent trouble sleeping, sleep disturbances, snoring, and daytime fatigue in his service treatment records (STRs) from 2009 through March 2013. 

Specifically, in a March 2012 STR the Veteran reported that he had problems sleeping. The Veteran stated that his work schedule frequently fluctuated between night and day, which exacerbated the problem, and that he was required to report to work during his off duty hours and there was no flexibility or accommodation regarding his work or rest cycle. The medical provider advised the Veteran that the only way to effectively manage his issue with sleeping was to get a regular work or rest schedule from his command. 

The Veteran testified at the Board hearing that his sleep problems from service continued, and upon separation, the Veteran immediately sought treatment with a private medical provider. See T. at 5. The Veteran was diagnosed with sleep apnea in December 2013, within 60 days of separation from service. 

The record also includes a negative April 2014 VA examination and opinion. The VA examiner opined that the Veteran's sleep apnea is less likely than not related to his service-connected posttraumatic stress disorder (PTSD). The examiner did not make any findings regarding direct service connection or comment on the Veteran's in-service complaints regarding sleep. Therefore, this examination and opinion has no probative value regarding etiology and a direct causal relationship to service. 

The Board finds that the Veteran is competent to describe the symptoms of difficulty falling asleep, difficulty staying asleep, and daytime fatigue. Also, in considering the etiology of the sleep apnea, the Board finds that the Veteran's consistent and credible report of in-service symptoms that were later diagnosed by a medical professional as sleep apnea is substantially probative to determining in-service incurrence and a causal relationship between sleep apnea and the Veteran's service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)

The STRs, Veteran's lay statements, and diagnosis of sleep apnea within 60 days of separation establish that the Veteran's sleep apnea was incurred in service. See 38 C.F.R. § 3.303(d) (2017).  

Therefore, the Board finds that the evidence supports a nexus between the Veteran's current sleep apnea and his military service. As all elements of service connection have been satisfied, service connection for sleep apnea is granted. See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(d) (2017).


ORDER

The claim for entitlement to service connection for chronic fatigue syndrome is dismissed without prejudice.

Entitlement to service connection for sleep apnea is granted. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


